In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
Nos. 13‐3838 & 14‐3298 
MARYLEE ARRIGO, 
                                                Plaintiff‐Appellant, 

                                v. 

JAY E. LINK and LINK STOP, INC.,  
                                             Defendants‐Appellees. 
                    ____________________ 

        Appeals from the United States District Court for the 
                   Western District of Wisconsin. 
    Nos. 13 CV 00437 and 12 CV 00700 — Barbara B. Crabb, Judge. 
                    ____________________ 

     ARGUED MAY 26, 2015 — DECIDED SEPTEMBER 6, 2016 
                 ____________________ 

   Before BAUER, KANNE, and WILLIAMS, Circuit Judges. 
   WILLIAMS, Circuit Judge. Marylee Arrigo maintained in this 
lawsuit that she was fired from her job for taking or request‐
ing leave under the Family and Medical Leave Act. The jury 
did not agree, and she appeals. Arrigo contends that her su‐
pervisor’s notes  from a meeting he requested  before she re‐
turned from medical leave were wrongly excluded from trial. 
We conclude that the district court did not abuse its discretion 
when it found the notes not relevant to the issues at trial, as 
2                                          Nos. 13‐3838 & 14‐3298 

Arrigo’s only claim at trial was under the FMLA and the notes 
do not suggest displeasure with Arrigo’s use of leave. She also 
argues that the district court erred when it denied her motion 
for  leave  to  amend  to  add  claims  under  Title  VII  and  the 
Americans with Disabilities Act, but she has not shown good 
cause for filing the motion after the deadline. Finally, Arrigo 
maintains that the district court should not have dismissed a 
second lawsuit that she filed which alleged the same Title VII 
and ADA claims for which she unsuccessfully sought leave to 
amend in the first suit. Allowing the second lawsuit to pro‐
ceed  would  undercut  our  decision  to  uphold  the  denial  of 
leave to amend to add these very claims. Therefore, we affirm 
the judgment of the district court.  
                       I. BACKGROUND 
    Marylee Arrigo was a long‐time employee of Link Stop, a 
gas  station  and  convenience  store  in  northwest  Wisconsin 
owned  by  David  Link.  She  first  began  working  there  from 
1999 to 2002, took a break for school, and then resumed work‐
ing in 2004, this time as Link Stop’s bookkeeper. Over time, 
Arrigo took on bookkeeping for several of Link’s other busi‐
nesses  as  well,  including  Grandma  Link’s  Restaurant  & 
Lounge,  Ashland  Lake  Superior  Lodge,  and  Gordon  Pines 
Golf Course. She also acquired some management responsi‐
bilities, and her duties included paying bills and invoices and 
generating monthly financial reports.  
   On Saturday, September 11, 2010, Arrigo suffered a severe 
anxiety attack and was taken by ambulance to the emergency 
room.  Arrigo  called  Lydia  Cook,  Link’s  long‐time  assistant, 
and informed her that she needed a period of medical leave. 
Link  later  told  her  to  take  the  time  she  needed,  and  Arrigo 
Nos. 13‐3838 & 14‐3298                                             3 

was paid during her leave. Her doctor authorized her to re‐
turn to work on September 27, 2010. When she called Cook to 
inform  her  of  her  return‐to‐work  date,  Cook  told  Arrigo  to 
call  Link,  which  she  did.  He  was  out  of  town  and  said  he 
wanted to meet with her when he returned and before she be‐
gan working.  
    Link testified at trial that he asked Arrigo to provide a re‐
turn‐to‐work certification from her doctor before returning to 
work. When she failed to do so, he briefly delayed her return 
so he could meet with her before she returned to work. Arrigo 
and Link met on Friday, October 8, 2010. Link took handwrit‐
ten notes during the meeting, which he titled “10/8/10 Leave 
of Absence Medical Review.” During the meeting, Link asked 
Arrigo  for  details  about  her  condition,  diagnosis,  and  treat‐
ment.  Arrigo  answered  his  questions  and  divulged  infor‐
mation  including  that  she  had  been  prescribed  medications 
and  ordered  to  attend counseling. Link’s handwritten notes 
from the meeting state: 
   10‐8‐10 Leave of Absence Medical Review 
   Marylee  ‐Hospital Sept. 11th Doctor (Ambulance) 
                ‐known since April/Doctor says one year 
   Anixity [sic] issue 
   ‐Panic attack – cold/sick/electric feeling 
   ‐Stress related 
      ‐Saratonin [sic] lacking (mood chemical) – chemical imbalance 
   ‐Treating with – ‘Paxil Drug’ 
   ‐Former Zantax drug – (not for two weeks) – very addictive 
    
4                                             Nos. 13‐3838 & 14‐3298 

     Today feels normal 
      
     Exhausted – 12hrs/day/7 days a week 
       ‐Learn to relax – like her father – brain does not shut off. 
       ‐Sleeping issues for five years 
       ‐Kelly’s mother’s death 
     Treatment 
         ‐Paxil working quickly 
         ‐Released to go back to work 
          ‐Physical therapy – every three weeks – ‘or as needed’ 
         ‐Rest 
          ‐Sleeping aid 
      
     Suggest to stop smoking                     File Personell [sic] 
     Suggest exercise                            “Marylee” 
                                                 JLJ 
                                                 11‐5‐10 
      
     The next page had three lines, which said: 
         ‐Need to change Christa – more training 
         ‐Quit being a control freak 
     Idea’s [sic] to Change 
      
Nos. 13‐3838 & 14‐3298                                              5 

    Arrigo returned to work on Monday, October 11, 2010. She 
says Link told her about several changes he was implement‐
ing, including her office relocation to the basement of his of‐
fice/residence at Bond Lake. According to Arrigo, he also said 
that she would be moving away from her management role 
and focusing on financial reports. Arrigo maintains that Link 
treated her differently when she returned from medical leave; 
for example, she says, he no longer greeted her upon her arri‐
val, and he instituted new work requirements. Link also told 
Arrigo she needed to complete the monthly financial reports 
by the first of the following month, something he conceded 
“can’t be done.” 
    About six weeks after her return to work, on November 
22, 2010, Arrigo was in a car accident on the way to work. She 
was  not  seriously  injured  but  went  to  the  hospital,  and  she 
learned there that she was pregnant. As a result, her doctor 
directed her to stop  taking her anti‐anxiety medication. She 
suffered withdrawal symptoms that landed her in urgent care 
on  a  Saturday, and the doctor told her  to take two days off 
work the following week. According to Arrigo, she informed 
Link  that  Monday  that  she  was  pregnant,  to  which  he  re‐
sponded that she had missed enough work and needed to get 
back to work. Link, however, says Arrigo did not tell him then 
that she was pregnant. Arrigo returned to work the following 
day.  
   In  early  December,  Link  issued  Arrigo  the  first  written 
performance warning she had received during her time work‐
ing  for  him.  The  warning  cited  untimely  financial  reports, 
which  Arrigo  maintains  was  partly  because  of  her  medical 
leave  a  few  months  earlier.  Link  and  Arrigo  met  about  the 
memorandum,  and  Link  says  they  discussed  a  number  of 
6                                                   Nos. 13‐3838 & 14‐3298 

things  that  in  his  view  needed  improvement:  work  hours, 
availability,  attitude,  insubordination,  getting  along  with 
other employees, and the timeliness of her financial reports. 
The  memorandum  expressed  optimism  that  Arrigo  would 
improve, stating in part, “To be realistic, I estimate that such 
improvement will take no time at all to become visible. Given 
your excellent performance record in the past, there is no rea‐
son to assume anything but success.”  
    On  Monday,  January  24,  2011,  Arrigo  emailed  Link  that 
her year‐end reports would be completed by Wednesday and 
that she and another employee intended to take Thursday and 
Friday off from work. Link responded that day in an email: 
“Marylee, a few days notice for two of my staff to take time 
off at the same time is not fair. We have a process in place to 
take time off, you know. If there is some emergency, please 
advise … .” Link wrote the next day, “Looking back, it seems 
you do not have any vacation time. Are you requesting time 
off without pay?” Arrigo responded that she had three weeks 
of vacation time. She did not hear further from Link.1 Arrigo 
did not work that Thursday and Friday. The following Mon‐
day, Link terminated Arrigo’s employment.  
    Arrigo  filed  administrative  complaints  in  Wisconsin  as‐
serting violations of the Wisconsin state Family and Medical 
Leave  Act  and  pregnancy  and  discrimination  claims  under 
Wisconsin state law. She also filed a charge of discrimination 
with the EEOC asserting pregnancy and disability claims un‐
der Title VII and the ADA. While Title VII and ADA claims 
require a right‐to‐sue letter before such claims can be asserted 

                                                 
      1  Arrigo  then  followed  up  with  Cook,  who  said,  “If  I  were  you,  I 
would just go.” The jury did not hear about this exchange with Cook. 
Nos. 13‐3838 & 14‐3298                                              7 

in federal court, Houston v. Sidley & Austin, 185 F.3d 837, 838–
39 (7th Cir. 1999), the FMLA has no comparable requirement. 
Arrigo asked the defendants to agree to toll the statute of lim‐
itations  on  her FMLA claims until the conclusion of the ad‐
ministrative proceedings, but they declined. 
   Arrigo filed suit in federal court in September 2012 assert‐
ing  that  she  was  fired  for  taking  federal  FMLA  leave.  Six 
months later, she moved for leave to amend her complaint to 
add pregnancy and disability claims under Title VII and the 
ADA.  The  district  court  denied  that  request,  finding  that 
Arrigo’s  motion,  filed  four  months  after  the  deadline  for 
amending  pleadings,  came  too  late.  Arrigo  filed  a  separate 
federal suit in September 2013 alleging the same Title VII and 
ADA  claims,  and  the  district  court  granted  the  defendants’ 
motion to dismiss the second suit.  
    The first case proceeded to trial in the spring of 2014 on 
the  FMLA  interference  claim.  The  district  court  granted  the 
defendants’ request to exclude Link’s handwritten notes from 
the October 8 meeting, as it found them irrelevant to Arrigo’s 
claims.  The  parties  agreed  before  trial  that  Arrigo’s  anxiety 
condition and her medication withdrawal in November 2010 
were  serious  health  conditions  that  entitled  her  to  FMLA 
leave.  
    The jury heard about other direct reports of Link who had 
taken medical leave without being retaliated against or termi‐
nated. Cook took a four or five week medical leave in 2005, a 
medical leave in 2006, and a third medical leave in 2012. She 
also took maternity leaves of sixteen and twelve weeks while 
working  for  Link.  Marilyn  Lehman  took  frequent  medical 
leaves to care for her newborn daughter in 2007, to care for 
her sick mother in 2011 and 2012, and to care for her husband 
8                                           Nos. 13‐3838 & 14‐3298 

following  surgery  in  2013.  Michael  Bobin,  a  previous  Link 
Stop manager, took a four or five month medical leave due to 
a heart condition. The jury also heard about performance is‐
sues that Link believed existed with Arrigo. 
    After  a five‐day  trial, the jury returned a  verdict against 
Arrigo. It answered “no” to the question of whether she had 
proven that one of the reasons Link terminated her was that 
she took or requested medical leave in the fall of 2010 or that 
she had notified him that she needed to take maternity leave. 
So the jury did not reach the question of whether the defend‐
ants had proven Link would have terminated Arrigo even if 
she had not taken or requested medical leave or notified him 
she would need to take medical leave. Arrigo appeals. 
                             II. ANALYSIS 
     A. Exclusion of Evidence from Trial 
    We turn first to Arrigo’s contention that the district court 
wrongly excluded evidence from trial that was relevant to her 
FMLA claim. The FMLA provides that an employer may not 
“interfere with, restrain, or deny the exercise of or the attempt 
to exercise” any rights provided under the FMLA. 29 U.S.C. 
§ 2615(a)(1). One of these is an employee’s right to take twelve 
weeks of unpaid leave during a year for certain medical rea‐
sons.  Id.  §  2612.  Another  is  the  right  following  leave  “to  be 
restored by the employer to the position of employment held 
by the employee when the leave commenced” or to an equiv‐
alent position. Id. § 2614(a)(1). Arrigo maintained at trial that 
she was fired for taking FMLA leave, requesting such leave, 
or notifying her employer that she would be needing leave. 
Nos. 13‐3838 & 14‐3298                                                            9 

    Evidence is relevant when “it has any tendency to make a 
fact more or less probable than it would be without the evi‐
dence,” and “the fact is of consequence in determining the ac‐
tion.” Fed. R. Evid. 401. We review the district court’s eviden‐
tiary rulings during trial or beforehand on motions in limine 
for an abuse of discretion. Jenkins v. Chrysler Motors Corp., 316 
F.3d 663, 664 (7th Cir. 2002). In doing so, “[d]ecisions to ex‐
clude  evidence  are  given  considerable  deference.”  Lewis  v. 
City of Chi. Police Dep’t, 590 F.3d 427, 440 (7th Cir. 2009). And 
even if the district court erred in excluding evidence, “[a] new 
trial is warranted only if the error has a substantial and inju‐
rious effect or influence on the determination of a jury and the 
result is inconsistent with substantial justice.” Id.  
    In this case, the parties agreed, and the jury verdict form 
reflected, that the threshold question the jury had to answer 
was whether Arrigo had “proven by a preponderance of the 
evidence that one of the reasons that Defendant Jay E. Link 
terminated her was that she took or requested medical leave 
in the fall of 2010 or that she had notified Defendant Link that 
she  would  need  to  take  maternity  leave.”2  Only  this  FMLA 
claim was at issue in the trial. There was no claim under the 
ADA.  Arrigo  contends  that  the  district  court  kept  out  evi‐
dence  that  was  relevant  to  the  question  the  jury  had  to  an‐
swer.  


                                                 
     2  If  the  jury  answered  “yes,”  it  would  have  then  had  to  answer 
whether the defendants had proven that “Defendant Link would have ter‐
minated Link even if she had not taken or requested medical leave in the 
fall of 2010 or had not notified him that she would need to take maternity 
leave.”  Because  the  jury  answered  “no”  to  the  first  question,  it  did  not 
reach the second question. 
10                                         Nos. 13‐3838 & 14‐3298 

       
          1. Notes from October 8 Meeting 
    Arrigo first argues that Link’s handwritten notes from the 
October 8 meeting were wrongly excluded. The district court 
ruled that the notes were irrelevant to Arrigo’s claim at trial,  
explaining: “This exhibit is not relevant because it doesn’t go 
to  what  [Link’s]  frustration  was  allegedly  about  her  having 
taken any FMLA leave. Now there might have been a great 
claim  about  his  antipathy  toward  people  that  have  mental 
problems, but that’s not this lawsuit.” The effect of the ruling 
excluding  the  October  8  meeting  notes  from  trial  was  that 
Arrigo  also  could  not  introduce  evidence  that  the  meeting 
notes  had  been  placed  in  her  personnel  file,  which  was  the 
first  time  notes  had  been  placed  in  her  file  during  her  time 
there.  
    In  contending  that  the  notes  were  relevant  in  this  trial, 
Arrigo first argues that the notes are evidence of Link’s anti‐
FMLA animus. She maintains they show he was evaluating 
her because of her FMLA leave since the purpose of the meet‐
ing  was  to  “review,”  per  Link’s  handwritten  “Leave  of  Ab‐
sence Medical Review” title on the notes, Arrigo directly fol‐
lowing  her  leave.  We  have  said  before  that  “remarks  and 
other evidence that reflect a propensity by the decisionmaker 
to evaluate employees based on illegal criteria will suffice as 
direct  evidence  of  discrimination.”  Whitfield  v.  Int’l  Truck  & 
Engine  Corp.,  755  F.3d  438,  443  (7th  Cir.  2014)  (quotations 
omitted) (finding word “black” written on file direct evidence 
of discrimination in race discrimination claim). But the notes 
do not suggest that she was being evaluated for having taken 
leave. The notes contain details about Arrigo’s anxiety, medi‐
cations,  and  symptoms,  but  not  about  any  leave.  The  only 
Nos. 13‐3838 & 14‐3298                                              11 

time the word “leave” appears on the notes is in the title (and 
it is factually true that Arrigo had taken leave). There is noth‐
ing  in  the  notes  discussing  the  leave  itself  or  anything  that 
foresees the potential for future leave.   
    In a similar vein, Arrigo argues that the evidence was also 
relevant because it demonstrated that the leave was weighing 
on Link’s mind. She contends a jury could infer from the notes 
and  other  evidence  that  Arrigo’s  leave  concerned  Link 
enough  that  he  wanted  a  record  of  it,  that  Link  evaluated 
Arrigo differently following her leave, and/or that the leave 
impacted how he thought about Arrigo. She also argues that 
a jury could infer from Link’s questions about Arrigo’s anxi‐
ety that he was concerned about future leave. Arrigo does not, 
however, identify any part of the notes that demonstrate con‐
cern Link had about her use of leave. The notes focus exclu‐
sively on the details Arrigo provided about her mental health, 
including her anxiety attack, diagnosis, and her current con‐
dition. They do not say anything about, for example, whether 
Arrigo’s  doctor  expected  that  she  might  experience  another 
anxiety attack requiring additional time off in the future, nor 
do they contain any mention of the expected duration of any 
future medical leave.  
    Arrigo also points to the last line in the notes, which states, 
with  nothing  below  it,  “Idea’s  [sic]  for  Change.”  Although 
Arrigo argues that the FMLA does not permit changing of du‐
ties  after  leave,  the  meeting  notes  do  not  suggest  that  Link 
was contemplating any change of duties. There is nothing un‐
derneath  the  phrase  to  which  she  points,  and  no  indication 
that the “change” concerns a change in duties rather than, for 
example, lifestyle issues such as learning to relax and exercise 
that are mentioned elsewhere in the notes.  
12                                          Nos. 13‐3838 & 14‐3298 

    Arrigo  also  argues  that  the  notes  demonstrate  Link  de‐
layed her return to work in a veiled attempt to interfere with 
her use of leave, and that the notes are therefore impeachment 
of Link’s trial testimony that he delayed Arrigo’s return be‐
cause she had not provided the required certification from her 
doctor. We agree with Link that the notes do not impeach this 
testimony because they do not suggest that Link’s true reason 
for delaying Arrigo’s return was anything other than what he 
testified:  Arrigo  had  not  produced  a  certification,  so  he 
wanted to meet with her.  
    Arrigo’s rationale for wanting the notes admitted further 
supports the conclusion that the district court did not abuse 
its discretion when it excluded the notes. Federal Rule of Evi‐
dence 403 warns against the “danger of … unfair prejudice, 
confusing  the  issues,  undue  delay,  [and]  wasting  time.” 
Arrigo’s counsel told the district court that he wanted to use 
the  notes  to  argue  to  the  jury  that  Link  had  a  bias  against 
Arrigo’s particular serious medical condition. Arrigo’s coun‐
sel  said,  for  example:  “I  think  these  notes  demonstrate  that 
precisely what we’ve been arguing about is true, that he had 
a bias against this particular condition, this particular serious 
medical  condition.”  But  any  bias  Link  had  toward  Arrigo’s 
medical condition was not at issue in this trial, where the only 
claim was that Link fired Arrigo for using or wanting to use 
medical leave. There was no claim at trial that Link discrimi‐
nated against her on the basis of her anxiety. That is, the issue 
was not whether Link had a bias against a particular condi‐
tion, but whether Link had a bias toward the use of leave. So 
the district court did not abuse its discretion when it excluded 
the notes. 
       
Nos. 13‐3838 & 14‐3298                                           13 

       2. Other Evidentiary Issues 
   Arrigo  maintains  the  district  court  excluded  multiple 
other pieces of relevant evidence. She argues that she should 
have  been  allowed  to  offer  additional  testimony  regarding 
her  January  2011  vacation  request,  and  specifically  that  she 
spoke  with  Cook,  who  encouraged  her  to  take  the  vacation 
even without Link’s approval. Before the district court, Arrigo 
sought to introduce this testimony to show Arrigo’s “state of 
mind at the time she took the vacation. That’s all.” Although 
there  was  no  evidence  Link  was  aware  of  the  conversation, 
Arrigo argued that because Link and Cook spoke about many 
business‐related  matters,  the  jury  could  assume  that  Cook 
must have disclosed this conversation to him as well.  
    The relevant question is what Link believed when he de‐
cided to fire Arrigo. “The proper inquiry mandates looking at 
[the plaintiff’s] job performance through the eyes of her su‐
pervisors  at  the  time  of  her  suspension  and  termination.” 
Gates v. Caterpillar, Inc., 513 F.3d 680, 689 (7th Cir. 2008). The 
pretext  inquiry  asks  not  whether  an  employer  correctly  be‐
lieved  an  employee  was  performing  poorly,  but  rather 
whether the employer honestly believed so. Liu v. Cook Cty., 
817 F.3d 307, 316 (7th Cir. 2016). So Arrigo’s state of mind and 
whether Arrigo believed she could take the vacation do not 
matter here. In addition, with no evidence that Cook had dis‐
closed  the  conversation  in  question  to  Link,  it  was  not  an 
abuse of discretion for the district court to preclude testimony 
on the subject. 
    For similar reasons, the district court did not abuse its dis‐
cretion when it excluded testimony from a manager and two 
of Arrigo’s  subordinates who she  says would have  testified 
about her positive performance as a general manager of Link 
14                                         Nos. 13‐3838 & 14‐3298 

Stop. The district court limited their testimony about Arrigo’s 
performance and their opinions of it to what they communi‐
cated to Link and Cook. Again, these employees’ belief as to 
whether  Arrigo  was  a  good  manager  are  not  relevant  here. 
Link’s honest belief is what matters. And the question is not 
whether  Link  was  correct  to  believe  that  Arrigo  performed 
poorly, but rather whether he honestly believed that she did. 
See Little v. Ill. Dep’t of Revenue, 369 F.3d 1007, 1012 (7th Cir. 
2004). 
    Arrigo  also  contends  that  she  was  wrongly  precluded 
from  introducing  evidence  about  her  arrival  and  regular 
hours. But Krista Schaaf testified that she and Arrigo drove to 
work together at 9:00 a.m., that they typically arrived at the 
Bond Lake office around 10:30 a.m., and that Link saw them 
when  they  arrived.  The  district  court  precluded  testimony 
from Schaaf about how Schaaf and Arrigo spent the time be‐
tween 9:00 a.m. and their arrival at the Bond Lake office, but 
Arrigo  testified  about  how  she  spent  the  time.  She  said  she 
arrived at Grandma Link’s Restaurant between 9:00 and 10:00 
a.m.,  would  then  go  to  Link  Stop,  and  would  arrive  at  the 
Bond Lake office around 10:00 or 11:00 a.m. Precluding fur‐
ther testimony on the subject was not an abuse of discretion. 
    While Arrigo also argues that she should have been per‐
mitted  to  testify  further  about  her  condition,  her  treatment, 
and the underlying reasons for her FMLA leave, the district 
court did not abuse its discretion here either. Arrigo testified 
to the jury that she had an anxiety attack that resulted in emer‐
gency medical care, had a prescription for anxiety medication, 
and  was  instructed  by  her  doctor  to  take  some  time  away 
from work. Significantly too, the parties had stipulated before 
Nos. 13‐3838 & 14‐3298                                           15 

trial that Arrigo’s anxiety condition was a “serious health con‐
dition”  under  the  FMLA  that  entitled  her  to  leave,  and  the 
jury was instructed on this fact. The district court acted within 
its  discretion  when  it  excluded  additional  testimony  about 
Arrigo’s  condition  when  the  only  issue  for  the  jury  was 
whether Link fired her because of her use of protected leave. 
    Arrigo’s brief contains a list of other evidence that she be‐
lieves was improperly excluded from trial as well. We do not 
find that the exclusion of any of the other evidence warrants 
a new trial. Cf. United States v. Berkowitz, 927 F.2d 1376, 1384 
(7th Cir. 1991) (perfunctory and undeveloped arguments are 
waived). 
   B. Denial  of  Leave  to  Amend  Complaint  to  Add  Title 
      VII and ADA Claims 
    Arrigo’s complaint in federal district court did not include 
claims  under  Title  VII  or  the  ADA.  Four  months  after  the 
deadline  for  amendment  of  the  pleadings  that  had  been 
jointly proposed by the parties, Arrigo filed a motion for leave 
to amend her complaint to add claims that the defendants had 
discharged and discriminated against her on the basis of her 
sex and pregnancy, in violation of Title VII, and also on the 
basis of a disability, in violation of the ADA. We review the 
district court’s denial of that motion for an abuse of discretion. 
Bell v. Taylor, 2016 WL 3568139, at *3 (7th Cir. July 1, 2016). We 
may affirm the district court’s denial of a motion for leave to 
amend on any ground that is supported by the record. Sanders 
v. Venture Stores, Inc., 56 F.3d 771, 773–74 (7th Cir. 1995). 
   Delay alone is usually not sufficient to deny a motion for 
leave  to  amend.  See  Dubicz  v.  Commonwealth  Edison  Co.,  377 
F.3d 787, 793 (7th Cir. 2004). But when the motion for leave to 
16                                          Nos. 13‐3838 & 14‐3298 

amend is filed after the deadline for such motions, “the gen‐
erous standard in Rule 15(a)(2) for allowing amendments ‘is 
in some tension with’ Rule 16(b)(4), which governs schedul‐
ing  orders  and  requires  a  showing  of  good  cause  to  justify 
modifying time limits.” Adams v. City of Indianapolis, 742 F.3d 
720, 734 (7th Cir. 2014) (quoting Alioto v. Town of Lisbon, 651 
F.3d 715, 719 (7th Cir. 2011)); see Fed. R. Civ. P. 16(b)(4) (“A 
schedule may be modified only for good cause and with the 
judge’s consent.”). “To amend a pleading after the expiration 
of the trial court’s scheduling order deadline to amend plead‐
ings, the moving party must show ‘good cause.’” CMFG Life 
Ins. Co. v. RBS Secs., Inc., 799 F.3d 729, 749 (7th Cir. 2015) (quo‐
tation omitted). We have upheld denials of motions for leave 
to amend filed months after the deadline where the plaintiffs 
did not demonstrate good cause. See Bell, 2016 WL 3568139, at 
*4 (eight months); Adams, 742 F.3d at 733 (six months).  
    Arrigo explains that she did not seek to add Title VII and 
ADA claims earlier because she was pursuing her sex and dis‐
ability discrimination claims at the state administrative level, 
along  with  claims  under  Wisconsin’s  Family  and  Medical 
Leave Act. Arrigo says she learned in early 2013 that the de‐
fendants did not employ a sufficient number of employees to 
be covered by Wisconsin’s FMLA (the defendants assert that 
they had argued since 2011 that the Wisconsin FMLA did not 
cover them), and that she then withdrew all her claims that 
were  pending  before  the  state  administrative  forum.  She 
asked the defendants to stipulate to allowing her to add Title 
VII and ADA claims in the instant lawsuit, but they declined. 
She then filed a motion requesting leave to amend in the dis‐
trict  court  to  add  federal  claims  to  the  current  lawsuit.  She 
maintains that all along, she was trying to efficiently bring her 
claims. 
Nos. 13‐3838 & 14‐3298                                          17 

     We have addressed similar situations before, when for ex‐
ample a plaintiff argues that he was not able to obtain a right‐
to‐sue letter from the EEOC, see 42 U.S.C. § 2000e‐5(f)(1), be‐
fore the statute of limitations expired on another claim. And 
we have said, for many years now, “Plaintiffs in the same sit‐
uation as [here]—seeking relief under § 1983 and Title VII or 
other  federal  employment  discrimination  statutes  for  the 
same  adverse  employment  action—routinely  ask  district 
courts to stay the first lawsuit until they obtain a right‐to‐sue 
letter.” Czarniecki v. City of Chicago, 633 F.3d 545, 550 (7th Cir. 
2011); see Barr v. Bd. of Trs. of W. Ill. Univ., 796 F.3d 837, 840 
(7th Cir. 2015); Palka v. City of Chicago, 662 F.3d 428, 438 (7th 
Cir. 2011); Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 
339 (7th Cir. 1995) (stating plaintiff “could have delayed the 
filing of his first suit or requested that the court postpone or 
stay the first case. What he cannot do, as he did here, is split 
causes of action and use different theories of recovery as sep‐
arate bases for multiple suits.”); Herrmann v. Cencom Cable As‐
socs., 999 F.2d 223, 225 (7th Cir. 1993).    
    Arrigo could have taken the same course here. She knew 
about her sex and discrimination claims from the outset but 
gives no good cause for why she did not seek a stay, a course 
of action we have suggested for many years. Arrigo’s decision 
not to bring a motion for leave to amend earlier or to seek a 
right‐to‐sue letter earlier was a tactical litigation decision. In‐
deed, the parties filed a joint Federal Rule of Civil Procedure 
26(f) pretrial report that noted the pending state claims, but 
nonetheless said, “The parties do not anticipate amending the 
pleadings.” A litigation decision to pursue claims in another 
forum  without  seeking  a  stay  in  federal  court  is  not  good 
cause for seeking leave to amend after the deadline to do so. 
18                                          Nos. 13‐3838 & 14‐3298 

    The defendants also assert that had the motion to add the 
new claims been granted, they would have needed additional 
discovery  and  therefore  been  prejudiced.  The  FMLA  claim 
concerned  only  the  use  of  leave,  while  the  disability  claim 
dealt  with  mental  health  and  the  Title  VII  claim  concerned 
Arrigo’s pregnancy. The defendants would have needed ad‐
ditional  depositions  of  employees,  many  of  whom  are  no 
longer with the company, regarding how they were treated in 
instances of disability and pregnancy. The discovery on dam‐
ages also would have been different, as FMLA damages don’t 
include emotional distress and punitive damages, while ADA 
and Title VII claims do. See Xin Liu v. Amway Corp., 347 F.3d 
1125, 1133 n.6 (9th Cir. 2003); Cianci v. Pettibone Corp., 152 F.3d 
723, 728–29 (7th Cir. 1998). We decline to set aside the district 
court’s decision denying leave to amend to add claims after 
the deadline. 
      C. Dismissal of Second Lawsuit 
    After the district court denied Arrigo’s motion for leave to 
amend to add Title VII and ADA claims, she filed a new law‐
suit asserting those same claims. Arrigo contests the district 
court’s  dismissal  of  this  second  suit.  We  review  a  district 
court’s grant of a motion to dismiss de novo. Hyson USA, Inc. 
v. Hyson 2U, Ltd., 821 F.3d 935, 939 (7th Cir. 2016). 
   Arrigo argues that the district court dismissed her second 
lawsuit  on  res  judicata  grounds  and  that  doing  so  was  im‐
proper because there was not a final judgment on the merits. 
Res judicata, and in particular claim preclusion, bars claims 
that were litigated or could have been litigated in a previous 
proceeding when three elements are met:  (1) identity of  the 
parties  or  their  privies  between  the  two  actions;  (2)  a  final 
Nos. 13‐3838 & 14‐3298                                               19 

judgment on the merits in an earlier proceeding; and (3) iden‐
tity of the causes of action. Palka, 662 F.3d at 437. The doctrine 
“promotes predictability in the judicial process, preserves the 
limited resources of the judiciary, and protects litigants from 
the expense and disruption of being haled into court repeat‐
edly.” Id. 
    While our circuit has not yet decided whether the denial 
of a motion to amend constitutes a decision on the merits for 
res  judicata  purposes,  other  circuits  have  uniformly  found 
that res judicata applies in such a situation. Christman v. Saint 
Lucie  Cty.,  Fla.,  509  F.  App’x  878,  879  (11th  Cir.  2013)  (un‐
published); Hatch v. Trail King Indus., Inc., 699 F.3d 38, 45–46 
(1st Cir. 2012); King v. Hoover Grp., Inc., 958 F.2d 219, 222–23 
(8th Cir. 1992) (“It is well settled that denial of leave to amend 
constitutes res judicata on the merits of the claims which were 
the subject of the proposed amended pleading.”); see also, e.g., 
Huck v. Dawson, 106 F.3d 45, 49–50 (3d Cir. 1997). Commenta‐
tors agree as well: 
   An order that denies leave to amend the pleadings to 
   advance an additional part of a claim partially asserted 
   might seem to fall within the principle that a plaintiff 
   should be free to bring a second action on a theory that 
   could  not  be  advanced  in  the  first  action.  It  appears 
   well‐settled, however, that claim preclusion bars a sec‐
   ond action on the part excluded from the first action. 
   This result is sound. The abstract theory that amend‐
   ment  should  be  freely  allowed  is  widely  honored  in 
   practice.  There  is  likely  to  be  good  reason  when  the 
   court that has control of the first action concludes that 
   a  party  should  not  be  allowed  to  advance  matters  so 
20                                              Nos. 13‐3838 & 14‐3298 

      closely  related  to  the  action  as  to  be  part  of  a  single 
      claim.  
18 Charles Alan Wright et al., Federal Practice and Procedure § 
4412 (2d ed. 2016).  
    To  allow  the  second  lawsuit  to  continue  would  render 
meaningless our decision to uphold the district court’s denial 
of Arrigo’s motion for leave to amend to add the same claims. 
Yet “[i]t is widely accepted that appeal is the plaintiff’s only 
recourse”  when  a  motion  to  amend  is  denied  as  untimely. 
Johnson v. SCA Disposal Servs. of New Eng., Inc., 931 F.2d 970, 
976 (1st Cir. 1991).  
      The district court’s reasoning here was sound:  
      … it makes no sense to allow this case to proceed fur‐
      ther.  Trial  in  [Arrigo’s  first  lawsuit]  is  scheduled  for 
      May  2014  while  trial  in  [Arrigo’s  second  lawsuit]  is 
      scheduled  for  February  2015.  Thus,  if  I  concluded  in 
      this order that [the first lawsuit] could not have preclu‐
      sive effect until judgment was entered in that first case, 
      dismissal of [the second case] would be inevitable, just 
      delayed.  Thus,  denying  defendant’s  motion  on  the 
      grounds that no judgment has been entered yet would 
      serve no purpose but to waste more resources of both 
      the parties and the court. 
      Moreover,  if  plaintiff  were  allowed  to  litigate  a  new 
      lawsuit now, it would undermine the decision denying 
      plaintiff’s motion for leave to amend her complaint. I 
      denied the motion because it was untimely and would 
      cause unfair prejudice to defendant. Forcing defendant 
      to litigate claims in two different lawsuits proceeding 
Nos. 13‐3838 & 14‐3298                                              21 

   on different schedules would be even more prejudicial 
   than permitting the untimely amendment.  
   And  to  the  extent  Arrigo  is  arguing  that  dismissal  was 
premature for lack of a final judgment, see Sklyarksy v. Means‐
Knaus Partners, L.P., 777 F.3d 892 (7th Cir. 2015), it is unclear 
what relief she is seeking. There is now unquestionably a final 
judgment in the first suit, and as we explained recently in an 
analogous situation:  
   Reversing the district court’s dismissal of the 2014 Case 
   would have no practical effect. It is undisputed that at 
   this point, the district court has entered final judgment 
   for  defendants.  Thus,  even  if we  were  to  remand  the 
   2014 Case to the district court, the court could simply 
   reissue  the  same  opinion  dismissing  the  2014  Case 
   based on res judicata. We decline Bell’s suggestion that 
   we should use the limited resources of the judiciary in 
   this  manner.  Therefore,  we  affirm  the  district  court’s 
   dismissal of the 2014 Case. 
Bell, 2016 WL 3568139, at *6.  
   Most importantly, allowing Arrigo to proceed here would 
result in the very prejudice and inefficiency that the denial of 
the untimely amendment, which we upheld, was intended to 
avoid. To rule otherwise would undermine the principles an‐
imating  the  doctrines  of  res  judicata  and  claim  splitting,  as 
well  as  our  decision  upholding  on  appeal  the  denial  of  the 
motion for leave to amend. See Barr, 796 F.3d at 840–41. 
                       III. CONCLUSION 
   The judgment of the district court is AFFIRMED.